                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        HOLLAND AMERICA LINE, N.V. d/b/a                 CASE NO. C17-1726-JCC
          HOLLAND AMERICA LINE, N.V., L.L.C., et
10        al.,                                             MINUTE ORDER
11
                              Plaintiffs,
12              v.

13        ORIENT DENIZCILIK TURIZM SANAYI VE
          TICARET, A.S., d/b/a SEA SONG TOURS, et
14        al.,
15
                              Defendants.
16

17
              The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
              This matter comes before the Court on Defendants’ motion to dismiss Plaintiffs’ second
20
     amended complaint (Dkt. No. 47). In their reply brief, Defendants argue that Defendant Sefer
21
     cannot be liable for tortious interference because Defendant Sefer did not act in bad faith. (Dkt.
22
     No. 50 at 8–10.) Plaintiffs are ORDERED to file supplemental briefing regarding whether the
23
     tortious interference claim should be dismissed pursuant to Olympic Fish Products, Inc. v. Lloyd,
24
     611 P.2d 737 (Wash. 1980). The brief shall be limited to one single-spaced page, filed no later
25
     than December 11, 2018.
26
     //

     MINUTE ORDER
     C17-1726-JCC
     PAGE - 1
 1        DATED this 4th day of December 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1726-JCC
     PAGE - 2
